508 So.2d 779 (1987)
Dwight JOHNSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2326.
District Court of Appeal of Florida, Third District.
June 23, 1987.
*780 Bennett H. Brummer, Public Defender, and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Mark S. Dunn, Asst. Atty. Gen., for appellee.
Before BASKIN, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Williams v. State, 500 So.2d 501 (Fla. 1986) and Johnson v. State, 501 So.2d 158 (Fla. 3d DCA 1987), hold that failure to appear for sentencing after adjudication is not "a clear and convincing reason for departure" from the sentencing guidelines, even where bargained for. The State agrees.
REVERSED and REMANDED with instructions to enter a sentence which comports with the guidelines.